Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 04/14/2021.  An initialed copy is attached to this Office Action.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-24 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-24 of prior U.S. Patent No. 10, 983, 321. This is a statutory double patenting rejection.
Application 17/223,128
PGPUB 20210223529
Application 16/315,175
U.S. Patent No. 10,983,321
Claim 1:
A method for the examination of a sample, the method comprising: 

a. illuminating the sample in a sample plane along a sample line with an illuminating light beam propagating along the sample line and having at least one wavelength suitable for fluorescence excitation of the sample, 

b. acting upon the sample by a depletion or switching light beam, which overlaps in the sample plane in an overlap region at least partially spatially with the illuminating light beam and which has at least one wavelength suitable for depletion of the sample, and 

c. detecting a part of fluorescent light emanating from the sample plane as detection light originating from a first subregion of the overlap region, in which the probability of an interaction of the sample molecules with the depletion or switching light beam is greater than 90%, and/or originating from a second subregion which is at least partially surrounded by the first sub-region and/or in which the depletion or switching light beam has a zero point, while at the same time the fluorescent light originating from outside the first subregion and the second subregion is at least partially suppressed and not detected.
Claim 1:
A method for the examination of a sample, the method comprising: 

a. illuminating the sample in a sample plane along a sample line with an illuminating light beam propagating along the sample line and having at least one wavelength suitable for fluorescence excitation of the sample, 

b. acting upon the sample by a depletion or switching light beam which overlaps in the sample plane in an overlap region at least partially spatially with the illuminating light beam and which has at least one wavelength suitable for depletion of the sample, and 

c. detecting a part of fluorescent light emanating from the sample plane as detection light originating from a first subregion the overlap region, in which the probability of an interaction of the sample molecules with the depletion or switching light beam is greater than 90%, and/or originating from a second subregion which is at least partially surrounded by the first sub-region and/or in which the depletion or switching light beam has a zero point, while at the same time the fluorescent light originating from outside the first subregion and the second subregion is at least partially suppressed and not detected.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20
Claim 20
Claim 21
Claim 21
Claim 22
Claim 22
Claim 23
Claim 23
Claim 24
Claim 24


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schumann (US 2015/0205087 A1) teaches an optical arrangement in a microscope.
Cooper (US 2013/0335819 A1) teaches a system and method for illumination phase control in fluorescence microscopy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        December 12, 2022